                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GARY D SWIERSKI,                            Case No. 16-cv-03199-HSG
                                   8                    Petitioner,                    ORDER ADDRESSING PETITIONER’S
                                                                                       OBJECTIONS; DENYING LEAVE TO
                                   9             v.                                    FILE MOTION FOR RECONSIDERATION
                                                                                       OF DISMISSAL OF DOUBLE JEOPARDY
                                  10       CRAIG KOENIG,                               CLAIM; DENYING REQUEST TO
                                                                                       AUGMENT RECORD ON APPEAL
                                  11                    Respondent.
                                                                                       Re: Dkt. Nos. 20, 23, 24, 36, 39
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner Gary D. Swierski, an inmate at Correctional Training Facility in Soledad,

                                  15   California, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

                                  16   challenging a conviction and sentence from Santa Clara County Superior Court. This order

                                  17   addresses Petitioner’s objections to the Court’s April 2, 2018 Order Reopening Action; Order of

                                  18   Dismissal with Leave to Amend (Dkt. No. 20); objections to the Court’s July 18, 2018 Order to

                                  19   Show Cause (Dkt. Nos. 23, 24); motion requesting that the Court reconsider its dismissal of his

                                  20   double jeopardy claim (Dkt. No. 36); and motion to augment the record on appeal (Dkt. No. 39).1

                                  21                                   PROCEDURAL BACKGROUND

                                  22          On September 28, 2016, the Court granted Petitioner’s request to stay the proceedings so

                                  23   that he could exhaust state court remedies for his claims. Dkt No. 11. On April 2, 2018, the Court

                                  24   granted Petitioner’s request to reopen this action, and dismissed the amended petition with leave to

                                  25   amend. Dkt. No. 18. On July 18, 2018, the Court found that the second amended petition stated

                                  26   the following cognizable claims: (1) the trial court erred in denying his motion seeking dismissal

                                  27

                                  28
                                       1
                                        Also pending before the Court is Respondent’s Motion to Dismiss the Petition in Part (Dkt. No.
                                       25), which the Court addresses in a separate order.
                                   1   of the case, filed pursuant to California v. Trombetta, 467 U.S. 479 (1984) and Arizona v.

                                   2   Youngblood, 488 U.S. 51 (1988); (2) the trial court erred in admitting a variety of prejudicial and

                                   3   inflammatory letters; (3) the trial court deprived him of the right to present a complete defense by

                                   4   threatening to admit inflammatory and prejudicial evidence if he did so; (4) the trial court erred in

                                   5   admitting prejudicial and inflammatory evidence, which served no purpose other than to arouse

                                   6   the jury’s passions and prejudices; (5) the trial court erred by failing to instruct the jury on

                                   7   imperfect self-defense voluntary manslaughter; (6) the trial court erred in allowing the

                                   8   prosecution’s coroner to testify extensively about the mechanics of strangulation; (7) the trial court

                                   9   erred in omitting relevant parts of the jury instruction that were an element of the statutory charge;

                                  10   (8) the trial court erred in restricting defense counsel’s cross-examination of the prosecution’s key

                                  11   witness; (9) the prosecutor committed misconduct, on multiple grounds; (10) defense counsel

                                  12   rendered ineffective assistance, on multiple grounds; (11) appellate counsel rendered ineffective
Northern District of California
 United States District Court




                                  13   assistance, on multiple grounds; (12) law enforcement failed to preserve material, exculpatory

                                  14   evidence; (13) the cumulative effect of the above errors prejudiced Petitioner; and (14) there was

                                  15   insufficient evidence to support the conviction. Dkt. No. 21. The Court dismissed the second

                                  16   amended petition’s double jeopardy claim as follows:
                                             Petitioner includes one additional claim in which he argues that the Double Jeopardy
                                  17         Clause of the Fifth Amendment bars retrial if his petition is granted. The claim addresses
                                             the remedy Petitioner seeks and does not assert that the underlying trial violated double
                                  18         jeopardy. Accordingly, the double jeopardy claim is DISMISSED. See Nettles v.
                                             Grounds, 830 F.3d 922, 935 (9th Cir. 2016) (en banc) (If relief will not “necessarily lead to
                                  19         immediate or speedier release,” no federal habeas claim lies.).
                                  20   Dkt. No. 21 at 3.

                                  21                                               DISCUSSION

                                  22   A.     Objections to April 2, 2018 Order and July 18, 2018 Order

                                  23          Petitioner has filed objections to the Court’s April 2, 2018 Order Reopening Action; Order

                                  24   of Dismissal with Leave to Amend (Dkt. No. 20) and to the Court’s July 18, 2018 Order to Show

                                  25   Cause (Dkt. Nos. 23, 24), which the Court construes as motions for reconsideration.2 In the

                                  26
                                  27
                                       2
                                        Petitioner appears to have mistaken the Court’s orders for reports and recommendations issued
                                       by a magistrate judge. Pursuant to Rule 72 of the Federal Rules of Civil Procedure, where a
                                  28   pretrial matter dispositive of a claim or defense or a prisoner petition challenging the conditions of
                                       confinement is assigned to a magistrate judge without the parties’ consent, a magistrate judge must
                                                                                          2
                                   1   Northern District of California, no motion for reconsideration of an interlocutory order may be

                                   2   brought without leave of court. See Civil L.R. 7-9(a). Under Civil Local Rule 7-9, the moving

                                   3   party must specifically show inter alia a manifest failure by the court to consider material facts

                                   4   which were presented to the court before such interlocutory order. See Civil L.R. 7-9(b)(3).3

                                   5   Petitioner’s objections are numerous and argue inter alia that the Court has misrepresented or

                                   6   mischaracterized his filings, i.e. he did not concede that some claims were unexhausted; he did not

                                   7   raise issues piecemeal (Dkt. No. 20 at 2); that the Court has made typographical errors or clerical

                                   8   errors; that the Court has failed to apply the mailbox filing rule in referencing the docketing date

                                   9   for the pleadings thereby imply that his pleadings were filed late (Dkt. No. 20 at 3; Dkt. No. 23 at

                                  10   1–2); that the Court should have listed his claims exactly as he phrased them (Dkt. No. 24); that

                                  11   the Court failed to acknowledge his Brady claim (Dkt. No. 24 at 3); and that the Court erred in

                                  12   dismissing his double jeopardy claim (Dkt. No. 23 at 3–4, Dkt. No. 24 at 3). Petitioner speculates
Northern District of California
 United States District Court




                                  13   that the reason for the alleged errors is that the Court is not reading his pleadings.

                                  14          The Court has reviewed Petitioner’s pleadings in detail, as it did when issuing its earlier

                                  15   orders, and finds that Petitioner has not demonstrated that there was a manifest failure by the

                                  16   Court to consider material facts when it issued its April 2, 2018 Order Reopening Action; Order of

                                  17   Dismissal with Leave to Amend or when it issued its July 18, 2018 Order to Show Cause.

                                  18   Because there was no failure on the Court’s part, the Court will not address each of numerous

                                  19   Petitioner’s objections. Moreover, the majority of Petitioner’s objections misunderstand the

                                  20   Court’s instructions, misunderstand the relevant law, and/or focus on issues which are not legally

                                  21   relevant. To illustrate this, the Court addresses a handful of Petitioner’s objections. The Court’s

                                  22   use of docketing dates to identify pleadings, rather than the dates that Petitioner handed his

                                  23

                                  24   enter a recommended disposition which includes, if appropriate, proposed findings of fact. Fed.
                                       R. Civ. P. 72(b)(1). A party may file objections to the proposed findings and recommendation,
                                  25   and the district court must determine de novo any part of the magistrate judge’s disposition that
                                       has been properly objected to. Fed. R. Civ. P. 72(b)(2)-(3).
                                       3
                                  26     A party may also seek reconsideration on the grounds that (1) at the time of the motion for leave,
                                       a material difference in fact or law exists from that which was presented to the court before entry
                                  27   of the interlocutory order for which the reconsideration is sought, and that in the exercise of
                                       reasonable diligence the party applying for reconsideration did not know such fact or law at the
                                  28   time of the interlocutory order; or (2) the emergence of new material facts or a change of law
                                       occurring after the time of such order. N.D. Cal. L.R. 7-9(b)(1)-(2).
                                                                                          3
                                   1   pleadings to prison officials for mailing, is intended to allow readers to quickly identify the

                                   2   relevant pleadings. If the timeliness of Petitioner’s federal pleadings becomes dispositive in this

                                   3   action – which it currently is not – the Court will apply the applicable law in determining

                                   4   timeliness and filing dates. The Court’s description of Petitioner’s habeas claims properly

                                   5   identified the cognizable federal habeas claims. Not every error states a claim for federal habeas

                                   6   relief, even if the error violates state law or would require reversal of a conviction in a different

                                   7   context. To the extent that Petitioner believes that the Court is unfairly limiting his ability to seek

                                   8   federal habeas relief by instructing Petitioner to state his claims concisely and avoid piecemeal

                                   9   litigation, the Court notes that other than providing general guidelines, the Court has not restricted

                                  10   Petitioner’s filings and has allowed Petitioner to file a second amended petition that is over 300

                                  11   pages long. The Court’s July 18, 2018 acknowledged Petitioner’s Brady claim in Claim No. 12.

                                  12   If there are clerical or typographical errors in the Court’s orders, these errors are not grounds for
Northern District of California
 United States District Court




                                  13   modifying or otherwise disturbing an order. Fed. R. Civ. P. 61. “At every stage of the

                                  14   proceeding, the court must disregard all errors and defects that do not affect any party’s substantial

                                  15   rights.” Id. Finally, the Court’s dismissal of the double jeopardy claim is supported by the law, as

                                  16   explained below.

                                  17          Because Petitioner has not shown that there was a manifest failure by the Court to consider

                                  18   material facts when it issued its April 2, 2018 Order Reopening Action; Order of Dismissal with

                                  19   Leave to Amend or when it issued its July 18, 2018 Order to Show Cause, Petitioner’s requests for

                                  20   leave to file motions for reconsideration of these orders is DENIED. Dkt. Nos. 20, 23, and 24.

                                  21   B.     Motion Requesting Reconsideration of Dismissal of Double Jeopardy Claim

                                  22          Petitioner has filed a motion seeking reconsideration of the Court’s dismissal of his double

                                  23   jeopardy claim in the July 18, 2018 Order to Show Cause. Dkt. No. 36. Petitioner has not shown

                                  24   that there was a manifest failure by the Court to consider material facts in dismissing his double

                                  25   jeopardy claim. Petitioner does not claim that his conviction violated the Double Jeopardy clause

                                  26   of the federal constitution. Rather, he argues that pursuant to the Double Jeopardy clause, if he is

                                  27   entitled to federal habeas relief, then “[d]ismissal with prejudice to bar retrial is the only means of

                                  28   avoiding further prejudice to Petitioner.” Dkt. No. 19-8 at 2; see generally Dkt. No. 19-8 at 1–4.
                                                                                          4
                                   1   The dismissal with prejudice concerns the remedy sought, and not the grounds for vacating the

                                   2   conviction. Accordingly, the Court properly dismissed this claim as failing to state a cognizable

                                   3   claim for federal habeas relief. Petitioner’s request for leave to file a motion for reconsideration of

                                   4   the Court’s dismissal of his double jeopardy claim in the July 18, 2018 Order to Show Cause is

                                   5   DENIED.

                                   6   C.     Motion to Augment Record on Appeal

                                   7          Petitioner requests that he be allowed to augment the record on appeal with the following

                                   8   documents: an excerpt of a letter from Jonathan Berger, the appellate attorney who represented

                                   9   Plaintiff in his direct appeal, which discusses his biased juror claim; the motion filed by Berger

                                  10   seeking to augment the record on direct appeal with inter alia transcripts of certain portions of the

                                  11   jury selection process; and certain CDCR Form 22s, an inmate non-priority pass, and CDCR Form

                                  12   129 Inmate Pass, ALL related to Petitioner’s accessing his legal documents to prosecute this
Northern District of California
 United States District Court




                                  13   action. Dkt. No. 39. The instant federal habeas action is not an appeal of Petitioner’s state court

                                  14   conviction. As explained above, federal habeas relief is limited in its availability. Federal habeas

                                  15   relief is available only for claims “adjudicated on the merits” in state court where the state court’s

                                  16   adjudication of the claim: “(1) resulted in a decision that was contrary to, or involved an

                                  17   unreasonable application of, clearly established Federal law, as determined by the Supreme Court

                                  18   of the United States; or (2) resulted in a decision that was based on an unreasonable determination

                                  19   of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

                                  20   In reviewing the reasonableness of a state court’s decision to which § 2254(d)(1) applies, a district

                                  21   court may rely only on the record that was before the state court. See Cullen v. Pinholster, 563

                                  22   U.S. 170, 180 (2011) (holding that new evidence presented at evidentiary hearing cannot be

                                  23   considered in assessing whether state court’s decision “was contrary to, or involved an

                                  24   unreasonable application of, clearly established Federal law” under § 2254(d)(1)). Accordingly, in

                                  25   considering whether Petitioner is entitled to federal habeas relief, the Court may not consider

                                  26   evidence that was not presented to the state court. The Court therefore DENIES Petitioner’s

                                  27   request to augment the record with the specified CDCR forms because they were not presented in

                                  28   the state court proceedings and because they are not relevant to whether the state court decisions
                                                                                          5
                                   1   were contrary to, or involved an unreasonable application of, clearly established Federal law; or

                                   2   resulted in decisions that were based on an unreasonable determination of the facts in light of the

                                   3   evidence presented in the State court proceeding. The Court DENIES Petitioner’s request to

                                   4   augment the record with the excerpt of the letter by attorney Berger and the December 6, 2012

                                   5   request to augment the record. It is unclear whether these documents were presented to the state

                                   6   court. If these documents were presented to the state court, then this request is moot. If these

                                   7   documents were not presented to the state court, then the Court may not consider these documents

                                   8   in determining whether Petitioner is entitled to federal habeas relief and must deny this request.

                                   9                                             CONCLUSION

                                  10          For the foregoing reasons, the Court DENIES Petitioner’s requests for leave to file motions

                                  11   for reconsideration of the Court’s April 2, 2018 Order Reopening Action; Order of Dismissal with

                                  12   Leave to Amend and the Court’s July 18, 2018 Order to Show Cause (Dkt. Nos. 23, 24);
Northern District of California
 United States District Court




                                  13   Petitioner’s request for leave to file a motion for reconsideration of the Court’s dismissal of his

                                  14   double jeopardy claim (Dkt. No. 36); and Petitioner’s motion to augment the record on appeal

                                  15   (Dkt. No. 39).

                                  16          This order terminates Dkt. Nos. 20, 23, 24, 36, 39.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 6/14/2019

                                  19                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
